Case 3:20-cr-00197-MAS Document 187 Filed 03/19/21 Page 1 of 3 PagelD: 158

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
CHAMBERS OF CLARKSON S. FISHER FEDERAL
MICHAEL A. SHIPP BUILDING & U.S, COURTHOUSE
UNITED STATES DISTRICT FUDGE 402 EAST STATE STREET
TRENTON, NJ. 08608
609-989-2009
NOT FOR PUBLICATION
LETTER OPINION & ORDER
VIA CM/ECF
All counsel of record
Larry Murphy
#72581-050
F.C.J. Fort Dix
P.O. Box 2000

Fort Dix, NJ 08640

Re: = United States v. Larry Murphy
Crim. No. 20-197 (MAS)

Dear Mr. Murphy and Counsel:

This matter comes before the Court on Defendant Larry Murphy’s (“Defendant” or “Mr.
Murphy”) Motion for Compassionate Release under the First Step Act (“FSA”), 18 U.S.C,
§ 3582(c)(1)(A). The Court has considered the parties’ submissions. and for the reasons set forth
below, denies Defendant’s Motion without prejudice.

I. DISCUSSION

Defendant is currently incarcerated at the Federal Correctional Institute. Fort Dix, New
Jersey (“FCI Fort Dix”). Mr. Murphy began his sentence on October 27, 2020, and his projected
release date is currently May 13, 2022. Defendant seeks compassionate release based upon his
alleged comorbidities of asthma and chronic bronchitis. (Def."s Moving Letter, ECF No. 183.) The
Government opposes Defendant’s Motion. (Gov't’s Opp’n Br., ECF No. 185.)

A district court generally has limited authority to modify a federally-imposed sentence
once it commences. See United States v. Epstein, No. 14-287, 2020 WL 1808616, at *2 (D.N.J.
Apr. 9, 2020); Dillon v. United States, 560 U.S. 817, 825 (2010). The FSA, however, permits
district courts to grant compassionate release where there exists “extraordinary and compelling
reasons” to reduce a sentence. 18 U.S.C. § 3582(c)(1)(A){i). The statute provides, in relevant part,
that:
Case 3:20-cr-00197-MAS Document 187 Filed 03/19/21 Page 2 of 3 PagelD: 159

(A) the court, upon motion of the Director of the Bureau of Prisons [(“BOP”)]. or
upon motion of the defendant after the defendant has fully exhausted all
administrative righis to appeal a failure of the [BOP] to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant's facility, whichever is earlier, may reduce the term of
imprisonment (and may impose a term of probation or supervised release with or
without conditions that does not exceed the unserved portion of the original term
of imprisonment), after considering the factors set forth in section 3553(a) to the
extent that they are applicable, if it finds that—

(i) extraordinary and compelling reasons warrant such a reduction[.]

18 U.S.C. § 3582(c) (emphasis added). As such, under the FSA, “a defendant seeking a reduction
in his term of imprisonment bears the burden of establishing both that he has satisfied (1) the
procedural prerequisites for judicial review, and (2) that compelling and extraordinary reasons
exist to justify compassionate release.” Epstein, 2020 WL 1808616, at *2.

Here, Defendant has failed to satisfy the procedural prerequisites for judicial review. In
support of his Motion, Defendant states, “In November while in quarantine | requested
compassionate release from the warden and never received a response.” (Def."s Moving Letter 1.)
In its opposition brief, the Government argues that the “BOP has no record that [Mr.] Murphy filed
a request with any personnel at FC] Fort Dix seeking his release on compassionate release
grounds.” (Gov't’s Opp’n Br. 9.) On reply, Defendant asserts:

Due to the ongoing COVID-19 pandemic, as per Attorney General Barr’s directive.
Mr. Murphy, on December 10, 2020, filed with the Warden an application for Home
Confinement. in accordance with [the BOP*’s] Program Statement 5050.50
Compassionate Release/Reduction in Sentence, 18 U.S.C. § 3582(c)(1 (A), and the
CARES Act of 2020.

(Def.’s Reply Br. 4-5, ECF No. 186.) Defendant cites Exhibit A to his reply brief in support of his
assertion. (/d. at 5.) Exhibit A, however, contains a copy of Defendant's December 10, 2020
Motion to this Court. not a request made to the Warden of FCI Fort Dix. This Court, however, may
only grant a motion for reduction of sentence under the FSA if it was filed “after the defendant has
fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the
defendant’s behalf” or after thirty days have passed “from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A); see also
United States v. Raia, No. 20-1033, 2020 WL 1647922 (3d Cir. Apr. 2, 2020), as revised (Apr. 8,
2020). This is a statutory requirement that the Court may not waive. See, e.g. Raia, 2020 WL
1647922, at *2. Here, Defendant failed to satisfy his burden of establishing that he exhausted
administrative remedies. The Court, accordingly, will not consider the merits of Defendant's
Motion at this time.

In
Case 3:20-cr-00197-MAS Document 187 Filed 03/19/21 Page 3 of 3 PagelD: 160

II. ORDER
For the reasons set forth above,
IT IS on this 19" day of March 2021,

ORDERED that Defendant’s Motion (ECF No. 183) is denied without prejudice.

s/ Michael_A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

ad
